Citation Nr: 1816381	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the Veteran's claim for a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).  The Veteran disagreed with this decision in May 2010.  He perfected a timely appeal in August 2011.  A videoconference Board hearing was held in March 2013 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who conducted the March 2013 Board hearing retired, the Veteran was offered the opportunity to appear before a different Veterans Law Judge at a new Board hearing.  He declined in March 2017 correspondence.  See 38 U.S.C. § 7107 (West 2012); 38 C.F.R. § 20.703 (2017).

In February 2014, the Board denied the Veteran's increased rating claim for PTSD.  Accordingly, because the time for initiating an appeal of this decision to the United States Court of Appeals for Veterans Claims (Court) has expired, it is now final.  See 38 U.S.C. §§ 7104, 7266 (West 2012).  The Board also inferred a TDIU claim in the February 2014 decision and remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that TDIU claim cannot be considered separate and apart from increased rating claim).  A review of the claims file shows that there has been substantial compliance with the Board's February 2014 remand directives concerning the Veteran's TDIU claim.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2017, the Board again remanded the currently appealed TDIU claim to the AOJ for additional development.

The Board notes that, in a November 2017 Supplemental Statement Of the Case (SSOC), the AOJ erroneously adjudicated an increased rating claim for PTSD along with the currently appealed TDIU claim.  This was error as the Board finally denied an increased rating claim for PTSD in a February 2014 decision which was not appealed to the Court.  The AOJ is advised to discontinue working on an increased rating claim for PTSD as that issue is no longer on appeal.  Having reviewed the record evidence, the Board concludes that a TDIU claim is the only claim currently on appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected disabilities, alone or in combination, preclude his employability, entitling him to a TDIU.  Although his statements concerning his employment history are not a model of clarity, it appears that the Veteran may have been employed at least part-time until approximately 2014 or 2015 when he stopped working.  He subsequently returned to school at a local community college but asserts that he has been prevented from securing or maintaining a substantially gainful occupation since approximately 2014 or 2015 solely by reason of his service-connected disabilities.  

The Board notes in this regard that service connection currently is in effect for PTSD, evaluated as 70 percent disabling effective March 4, 2008, and for residuals of a fracture of the right fourth metacarpal with reflex sympathetic dystrophy in the right hand, evaluated as 20 percent disabling effective November 26, 1999.  The Veteran's combined disability evaluation for compensation is 80 percent effective March 4, 2008; thus, he currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2017).  The Board acknowledges this claim has been remanded previously to the AOJ, most recently in June 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that, in its June 2017 remand, it directed the AOJ to schedule the Veteran for examination to determine the occupational impact of his service-connected PTSD on his employability.  See Board remand dated June 1, 2017, at pp. 4-5.  The Board acknowledges that the Veteran was examined in September 2017.  Unfortunately, a review of the September 2017 VA PTSD Disability Benefits Questionnaire (DBQ) shows that the VA examiner who completed this examination report did not discuss the occupational impact of the Veteran's service-connected PTSD on his employability.

It is unclear why the September 2017 VA PTSD DBQ examiner did not address the occupational impact of the Veteran's service-connected PTSD on his employability despite being asked to do so in the Board's June 2017 remand.  There otherwise is insufficient evidence currently of record concerning the occupational impact of the Veteran's service-connected PTSD on his employability in order for the Board to adjudicate the currently appealed TDIU claim.  Accordingly, the Board finds that, on remand, the September 2017 VA PTSD DBQ should be returned to the clinician who completed it with a request that he provide the opinions concerning the occupational impact of the Veteran's service-connected PTSD on his employability (previously requested in the June 2017 remand).

In Stegall, 11 Vet. App. at 268, the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in December 2017 without complying with the June 2017 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the September 6, 2017, VA PTSD DBQ to the clinician who completed it and ask him to provide an addendum opinion to this DBQ.  In his addendum, this VA clinician is asked to discuss the occupational impact of the Veteran's service-connected PTSD on his employability.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

2.  If, and only if, the VA clinician who completed the September 6, 2017, VA PTSD DBQ is not available, then schedule the Veteran for examination to determine the occupational impact of his service-connected PTSD on his employability.  The claims file should be provided for review.  

The examiner is asked to state the occupational impact of the Veteran's service-connected PTSD on his employability.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

